Citation Nr: 1229352	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty in the Coast Guard from March 1955 to March 1959 and in the Air Force from July 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claim on appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The immediate cause of death listed on his death certificate was chronic obstructive pulmonary disease (COPD).  Diabetes and obesity were listed as other significant conditions.

2.  At the time of the Veteran's death, he was not service connected for any disabilities and had not sought entitlement to service connection for any disability other than dental treatment for fillings and partial dentures.  

3.  There is no competent and probative evidence indicating that COPD, diabetes, asbestosis, or other respiratory disability was manifested during service or that these disabilities otherwise were caused by the Veteran's military service, to include any in-service asbestos exposure.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in April 2008, July 2010, and January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The letters informed the appellant that the Veteran had not been service connected for any disability at the time of his death and what information and evidence was needed to support a claim for DIC based on a claim not yet service-connected, including in the January 2011 letter how to establish service connection for a claim based on exposure to asbestos.  As such, the Board concludes that while the letter provided the information to the appellant prescribed in Hupp.  

To the extent that the letters did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was not receiving benefits for a service-connected disability at the time of his death and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty.    

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Board notes the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  No VA medical records are in the file, as the appellant has not indicated that the Veteran received treatment at a VA facility.  Records from the Social Security Administration (SSA) have been associated with the claims file.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible.  

The duty to assist also, with regard to DIC claims, includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a).  In this case, the Board concludes an opinion is not needed regarding the Veteran's cause of death because the only evidence indicating the Veteran's cause of death is related to an in-service event is the appellant's own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination or an opinion.  As will be discussed below, the appellant contends that the Veteran's COPD was caused by in-service exposure to asbestos.  While she is competent as a lay person to describe observed symptoms such as coughing, difficulty breathing, and other respiratory problems, she is not competent to diagnose a specific respiratory disability or link any such diagnosed disability to the Veteran's military service, to include her claimed asbestos exposure.  As such matters are outside her competence as a lay person, her testimony cannot serve to establish a connection between the veteran's death and his military service.  Moreover, as will be discussed, the Board finds that there is insufficient evidence of record to indicate that the Veteran was exposed to asbestos in service of a nature sufficient to trigger its obligation to obtain a VA medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no claim or evidence that the Veteran was diagnosed with diabetes mellitus within one year of separation from service.  As such, service connection for diabetes mellitus may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the immediate cause of death listed on his death certificate was COPD.  Diabetes and obesity were listed as other significant conditions.  The appellant contends that the Veteran's COPD was caused by asbestos exposure in service or some other incident of service.  Specifically, she claims that he was exposed to asbestos-wrapped pipes while serving aboard ship in the Coast Guard and that the Veteran felt very strongly that this was the cause of his COPD.

Regrettably, the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The available service treatment records do not include complaints, diagnosis, or treatment for diabetes mellitus, COPD or other respiratory disability, or obesity.  Urinalysis testing both periods of service was negative for albumin or sugar and at separation the Veteran was 5'10", weighed 148 pounds, and was described as medium build.  In addition, at the Veteran's January 1961 separation examination he was noted to have a small area of concavity in the left anterior rib cage, but no problems were noted with respect to the lungs.  

After separation from service, the Veteran appears to have been first diagnosed with emphysema and COPD in 1989 and diabetes mellitus at some point thereafter.  From June 2007 to November 2007, the Veteran was in and out of the hospital for COPD, paroxysmal atrial fibrillation, renal insufficiency, and non-insulin dependent diabetes mellitus.  Multiple medical records noted that the Veteran smoked 2.5 packs of cigarettes per day for 40 to 50 years until quitting in approximately 1989.  X-rays from June 2007 showed mild pleural scarring in the posterior aspect of both hemithoraces and mild scarring in the posterior aspect of the lung bases.  In mid-September 2007 the Veteran was admitted for respiratory failure, congestive heart failure, end stage COPD with cor pulmonale, sleep apnea, diabetes mellitus, coronary artery disease, and pneumonia.  August 2007 and October 2007 x-rays showed bilateral pleural effusions.  

In late October 2007, the Veteran was admitted to Memorial Hospital with decreased consciousness and hypercapnic respiratory failure.  Initially, he had been in DNR status, but agreed to intubation and was admitted.  On discharge several days later the Veteran remained on a respirator, although the discharging physician hoped that he could be weaned off the respirator and that the Veteran could be in a position to make his own decisions regarding continued extraordinary measures.  From Memorial Hospital, the Veteran was transferred to Specialty Hospital.  The admission paperwork indicated that the Veteran had smoked 2 packs per day until quitting 8 years previously.  X-rays continued to show bilateral pleural effusions.

The Veteran was discharged from Specialty Hospital on December 5, 2007.  At that time, the Veteran seemed to be stable with his respiratory failure, cor pulmonale, and edema.  His bronchitis had resolved with the use of antibiotics.  He was discharged home for an outpatient sleep study.  The final diagnoses were end stage COPD, congestive heart failure, sleep apnea, obesity, hyperventilation syndrome, diabetes, hypertension, coronary artery disease, chronic anemia, and cor pulmonale with chronic leg edema.  

The Veteran's death certificate indicates that he subsequently was re-admitted to the emergency room at Memorial Hospital where he passed away on December 8, 2007.  As noted above, the immediate cause of death was listed as COPD, with other significant conditions listed as diabetes and obesity.  

As an initial matter, the Board notes that the Veteran was not service-connected for any condition at the time of his death.  Given that the Veteran was not service-connected for COPD or other respiratory condition or diabetes or obesity, it is necessary to determine whether service connection should have been established for any of the foregoing.  For the reasons discussed below, the Board concludes that they should not.

With respect to establishing entitlement to service connection based on asbestos exposure, in McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor had the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation handled by shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

In this case, the Veteran's service records in the claims file indicate that he served aboard the U.C.G. Blackhaw from August 1955 to August 1957.  In that regard, however, the Court of Appeals for Veterans Claims (CAVC) has held that the VA Adjudication Procedure Manual M21-1 provisions do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  "Rather, [the M21-1 provisions] are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers."  Id.  Personnel records indicate only that the Veteran's civilian job equivalent would be laborer.  As there is no evidence or contention that the Veteran had regular contact with asbestos-wrapped pipes or otherwise was at a greater risk of asbestos exposure than the average service member aboard ship, the Board cannot concede in-service asbestos exposure.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's COPD or other respiratory problems were caused by his military service, to include claimed asbestos exposure in service.  The Board has considered the multiple x-rays from 2007 showing bilateral pleural scarring and effusions.  In addition, the Veteran had developed cor pulmonale, emphysema, and pulmonary function impairment.  The Board acknowledges that such findings and other evidence of record can be associated with asbestosis.  However, the symptoms also can be found in cases involving COPD.  In the Veteran's case, the x-ray reports and medical records all universally diagnosed him with an obstructive lung disability, COPD, and not with a restrictive lung disability, asbestosis.  Indeed, there is no medical evidence suggesting that any of the Veteran's problems (including his COPD and associated symptoms) were caused or aggravated by exposure to asbestos.  The appellant has not claimed that any medical professional has opined to that effect.  

In addition, the Board has considered the appellant's claim that her husband believed that his lung problems were very likely caused by his exposure to asbestos-wrapped pipes while serving aboard ship in the Coast Guard.  Certainly, the Veteran was and the appellant is competent to report respiratory symptoms, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran and appellant, as laypersons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as asbestosis or linking any post-service breathing problems with in-service exposure to asbestos.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds such a diagnosis especially problematic given that the onset of the Veteran's breathing problems was following a 40 to 50 year history of smoking 2 to 2.5 packs of cigarettes daily and over 20 years working as a civilian at a naval base cleaning and maintaining construction equipment.  As such, given the complexity of the diagnoses and facts of the case the Board concludes that the Veteran is not competent to link COPD or any other disability to asbestos exposure.  

As to the contributory causes of death listed on the death certificate, with respect to the Veteran's diabetes mellitus there is no medical or lay evidence linking this disability to his military service.  As noted above, urinalysis testing during service (including at the time of separation) was negative for albumin or sugars.  Moreover, the record indicates that the Veteran initially was diagnosed with diabetes mellitus many years after service.  As such service connection would not be warranted for the Veteran's diabetes mellitus.

Finally, the Board notes that obesity is not a condition for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There must be competent medical evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

In the instant case, the appellant has not alleged, nor does the record show, that the Veteran's obesity was a manifestation of a separately diagnosed disability.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus there is no basis for considering this matter on a direct, presumptive or secondary basis, as obesity is not shown to be a disability in this case.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by in-service exposure to asbestos.  However, there is no competent evidence of record that the Veteran's COPD was in any way related to in-service asbestos exposure.  As discussed above, service onboard ship does not result in presumptive asbestos exposure and the only evidence of in-service asbestos exposure is the Veteran's general statement as related by the appellant that he believed he was exposed via asbestos-wrapped pipes.  This statement alone is not sufficient to demonstrate duties that could reasonably have resulted in asbestos exposure.  Of equal significance, no medical professional has suggested a link between the Veteran's COPD or other respiratory problems and asbestos.  There is no evidence or contention that the Veteran's diabetes mellitus were caused by his military service and obesity is not a separate disability for which service connection may be granted.  Given this evidentiary picture, the preponderance of the evidence is against finding that COPD, diabetes mellitus, or obesity were caused by or otherwise related to the Veteran's military service, to include claimed exposure to asbestos.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


